NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JAIME UGAY,
C'laimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responden,t-Appellee.
2011-7069 _
Appea1 from the United States Court of Appea1s for
Veterans Claims in case no. 08-4295, Chief Judge Bruce
E. Kasold.
ON MOTION
ORDER
Eric K. Shinseki, Secretary of Veterans Affairs moves
out of time for a 16-day extension of time, until May 4,
2011, to file his informal brief and appendix
Upon consideration thereof

UGAY v. DvA
IT ls 0RDERED THAT;
The motion is granted
FOR THE COURT
HAY 9 9 2011 151 san H0rba1y
Date J an Horbaly
cc: Jain1e Ugay
P. Davis O1iver, Esq.
s21
Clerk
FiLED
u.s.c0un'r oF AP ron
ms FEoEs'A1_ ¢§E‘f:'bsn
HAY 0 9 2011
JAN HDRBAL¥
CLEFI(~